Order entered February 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01472-CV

                   IN THE INTEREST OF H.F. AND C.F., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JD-13-01148-W
                                         ORDER
                         Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the December 18, 2014 motion of

April E. Smith for leave to withdraw as Mother’s appointed counsel on appeal. We DIRECT

the Clerk of the Court to remove April E. Smith as counsel of record for Mother. We DIRECT

the Clerk of the Court to send a copy of this order and all future correspondence to Christina

Fears, 3515 W. Northgate Dr., #703, Irving, TX 75062-8490.




                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE